Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schunack et al (US 2013/0174951) in view of Katayama (US 2014/0138002) and Hata et al (US 2017/0259626).
	Schunack et al discloses a tire comprising a tread 6, carcass 4, bead regions 2, 3, and electrically conductive thread shaped elements 12 [FIGURE 1].  The carcass 4 is folded about each bead region from the inside to the outside [FIGURE 1].  The electrically conductive thread shaped elements 12 are arranged such that each electrically conductive thread shaped element 12 is arranged on an outer surface and/or inner surface of the carcass 4 over the entire axial width of the carcass 4 [FIGURE 1, paragraphs 20, 63] and the electrically conductive thread shaped elements 12 are arranged at an interval in the circumferential direction [paragraphs 62-63].  Each electrically conductive thread shaped element 12 is a cord comprising filaments coated with an electrically conductive coating [paragraphs 11, 17-18, 30-31, FIGURE 2].    The electrically conductive coating may be formed using an adhesion promotor (RFL) containing electrically conductive particles (carbon black) [paragraphs 27-29, 36-40].  Alternatively, the electrically conductive coating may be formed on the cord using a carbon black dip without RFL which includes, for example, carbon black, water and glycol [paragraph 41].  The electrically conductive thread shaped element preferably functions as an air discharging element [paragraph 10].  Although Schunack et al teaches an outer electrically conductive cord on a first surface of the carcass and an inner electrically conductive cord on a second surface of the carcass [paragraphs 17-18, 20], Schunack et al does not recite the outer cord and inner cord each being terminated at a middle of a folded part of the carcass. 
	Hata et al discloses a pneumatic tire comprising a tread 15 (tread cap 151 and undertread 152), carcass 13, bead cores 11 and electrically conductive portions 52 [FIGURES 1, 2, 18].  The carcass 13 is folded about the bead cores 11 from the inside to the outside [FIGURES 1, 2, 18].  A plurality of electrically conductive portions 52 are disposed on a surface of the carcass 13 such that each electrically conductive portion 52 extends in the tire width direction and the electrically conductive portions are disposed at perdetermined intervals in the circumferential direction [FIGURES 2, 5, 18, paragraph 85].  In FIGURE 2, an electrically conductive portion 52 extends from a bead region to a location below the tread.  In FIGURE 18, an electrically conductive portion 52 extends from one bead region to the other bead region.  Each electrically conductive portion 52 may be a "cord" comprising an electrically conductive linear member 521 (e.g. metal fiber) and non-electrically conductive linear member 522 (e.g. polyester fiber) intertwined together [FIGURE 6, paragraphs 72-76].  In FIGURES 1-2 and 18, an outermost position of each turn up portion of the carcass 13 is located in a vicinity of the maximum section width of the tire.  In FIGURE 8, an inner electrically conductive portion 52 (inner conductive cord 52) terminates between bead core 11 and a radially outermost position of a turn up portion of the carcass 13.  In FIGURE 10, an outer electrically conductive portion 52 (outer conductive cord 52) terminates between bead core 11 and a radially outermost position of a turn up portion of the carcass 13. 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Schunack et al's pneumatic tire comprising a carcass being folded about each bead region from the inside to the outside [FIGURE 1] and having an outer electrically conductive cord on a first surface of the carcass and an inner electrically conductive cord on a second surface of the carcass [paragraphs 17-18, 20] such that the outer cord and the inner cord are each terminated at a middle of a folded part of the carcass since (1) Katayama teaches providing a pneumatic tire having a carcass 2 being folded about each bead region from the inside to the outside such that each turn up portion (folded part) has a radially outermost edge 2E in a vicinity of the maximum tire section width [FIGURE 1], (2) Katayama teaches locating the radially outermost edge 2E of the turn up portion of the carcass such that height CSEh of the radially outermost edge 2E of the turn up portion of the carcass is greater than the height SWh of the maximum tire section width to restrain strain on the outer surface of the side portion of the tire so as to prevent cracks [FIGURE 1, paragraphs 74-76] and (3) Hata et al teaches (A) providing an inner electrically conductive portion 52 (inner conductive cord 52) such that the inner cord terminates between bead core 11 and a radially outermost position of a turn up portion of the carcass 13 [FIGURES 6, 8, paragraphs 72-73] and (B) providing an outer electrically conductive portion 52 (outer conductive cord 52) such that the outer cord terminates between bead core 11 and a radially outermost position of a turn up portion of the carcass 13 [FIGURES 6, 10, paragraphs 72-73].  With respect to Hata et al's FIGURE 8 showing only an inner cord 52 and Hata et al's FIGURE 10 showing only an outer cord 52, it is emphasized that Schunack et al teaches using an outer cord and/or an inner cord [paragraphs 17-18, 20].  
	As to claim 4, Schunack et al teaches disposing each electrically conductive coated cord along the tire width direction from one bead region to the other bead region [FIGURE 1, paragraph 63].
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Schunack et al's tire such that tread is formed of rubber having a conductive material content of a predetermined value or less since (1) Schunack et al teaches that the tire has an electrically conductive tread and (2) official notice is taken that an electrically conductive tread for a tire comprising rubber and carbon black (conductive material) is well known / conventional per se.
4)	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schunack et al (US 2013/0174951) in view of Katayama (US 2014/0138002) and Hata et al (US 2017/0259626) as applied above and further in view of German 442 (DE 102010017442) and/or German 338 (DE 102013111338).
	As to claims 2 and 3, it would have been obvious to one of ordinary skill in the art to provide Schunack et al's tire such that each electrically conductive thread shaped element has a twisted yarn structure in which a plurality of organic fiber raw yarns is twisted and wherein an outer surface of the twisted yarn structure is coated with a conductive coating [claim 2], has a twisted yarn structure in which a plurality of organic fiber yarns is twisted and wherein an outer surface of each of the raw yarns is coated with a conductive coating since (1) Schunack et al, directed to the tire art, teaches that the electrically conductive thread shaped element may be an ELECTRICALLY CONDUCTIVE YARN / CORD comprising filaments such as polyester filaments or polyamide filaments and having an electrically conductive coating on the outer surface of the yarn / cord and (2) (A) German 442, directed to the tire art, discloses an electrically conductive thread shaped element in the form of an ELECTRICALLY CONDUCTIVE CORD 1 comprising two twisted yarns 4 twisted together and having an electrically conductive coating 2 on an outer surface of the two twisted yarns 4 twisted together, the coating ensuring electrical conductivity [FIGURE 1, machine translation] and/or (B) German 338, directed to the tire art, discloses an electrically conductive thread shaped element in form of an  ELECTRICALLY CONDUCTIVE CORD 1 comprising two yarns 2 wherein each yarn 2 is a twisted multifilament yarn 2 comprising filaments 3 such as polyester (PET) filaments or polyamide (PA6, PA6,6) filaments and wherein at least one filament in each yarn is coated with an electrically conductive coating 4, electrical charge dissipation being ensured and while allowing function as reinforcement and/or an air removal thread [FIGURE 1, machine translation]; it being noted that "at least one" is an open ended range reading on "all".       
Remarks
5)	Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	With respect to applicant's description in the response filed 7-28-22 of the interview on 7-14-22, examiner comments: INTERVIEW RECORD OK.
6)	No claim is allowed.
7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 7, 2022